Order entered November 9, 2018




                                          In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                    No. 05-18-01171-CV

          AMY ROBILIO REED AND AMY ROBILIO REED, PLLC, Appellants

                                            V.

   CENTURION TERMINALS, LLC AND CENTURION PECOS TERMINAL, LLC,
                             Appellees

                      On Appeal from the 193rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-18-06689

                                         ORDER
       Before the Court is appellants’ November 8, 2018 unopposed motion for extension of

time to file their brief. We GRANT the motion and ORDER the brief be filed no later than

December 14, 2018. Because this is an accelerated appeal, we caution that further extension

requests will be disfavored.


                                                   /s/   DAVID EVANS
                                                         JUSTICE